Citation Nr: 0909574	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a follicular rash, tinea/eczema prior to 
September 10, 2008.

2.  Entitlement to a disability rating in excess of 30 
percent for a follicular rash, tinea/eczema from September 
10, 2008.


REPRESENTATION

Appellant represented by:	Attorney David L. Huffman


WITNESS AT HEARING ON APPEAL

Veteran
C. H., Observer


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

In July 2004, the Veteran presented testimony at a Central 
Office Hearing chaired by a Veterans Law Judge who is no 
longer employed by the Board.  He was notified of his right 
to have a hearing before a currently sitting Veterans Law 
Judge and requested such a Board hearing at the RO.  The 
Veteran's requested Video Conference hearing was held in 
January 2008 and chaired by the undersigned Veteran's Law 
Judge.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The Veteran's appeal was previously before the Board in 
February 2008, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

In October 2008, the RO increased the evaluation of the 
Veteran's service-connected skin disability to 30 percent 
disabling.  The issue concerning the evaluation of the skin 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The evidence of record shows that during his September 2008 
VA skin examination, the Veteran reported that he is 
receiving SSA disability benefits.  See September 2008 VA 
examination report.  The record does not reflect that the RO 
has attempted to obtain a copy of the SSA disability 
determination for the Veteran or the records upon which the 
determination was based.  The Social Security Administration 
decision and associated records could be pertinent to the 
Veteran's claim and should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is hereby REMANDED to the RO or the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions

1.  Request the SSA to provide a copy of 
any disability determination it has 
rendered for the Veteran, as well as a 
copy of the record upon which the 
determination was based.

2.  After completion of all indicated 
development to the extent possible, 
readjudicate the Veteran's claim on a 
de novo basis.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




